Fullerton, J.
(dissenting) — The jurors were on oath to try the issues between the state and the defendant according to the evidence. And since the record does not show that they disregarded their oath, since the record does not show that in making up their verdict they gave heed to the random remark of the juror of which complaint is made, the court should presume that they- obeyed the oath, rather than presume that they disregarded it. Juries are composed of men of intelligence and understanding, and it is time that courts abandoned the folly of treating them as if composed of wayward children. The judgment should be affirmed.